                                                                     CLERK'S OFFICE U.S. DIST. COURT
                                                                             AT ROANOKE, VA
                                                                                  Fll.~f)



                                                                            MAR 2 0 2019
                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF VIRGINI~:uu.}{<8~ 0~~ CLERK
                             ROANOKE DIVISION               ~Pi#fcfl;j-
TERESAW.,                                        )
                                                 )
       Plaintiff,                                )
                                                 ) Case No. 7:17cv430
v.                                               )
                                                 )
NANCY A. BERRYHILL,                              ) By: Michael F. Urbanski
Commissioner of Social Security,                 ) Chief United States District Judge
                                                 )
       Defendant.                                )


                                          ORDER

       For the reasons set forth in the accompanying Memorandum Opinion entered this

date, the court REJECTS the magistrate judge's report and recommendation (ECF No. 19),

SUSTAINS plaintiff's objection (ECF No. 20), GRANTS in part plaintiff's motion for

summary judgment (ECF No. 12), DENIES defendant's motion for summary judgment

(ECF No~ 16), and REMANDS this case to the Commissioner pursuant to sentence four of

42 U.S.C. § 405(g) for further consideration.

                                           Entered:




                                           Michael F. rbanski
                                           Chief U ted States District Judge
